department of the treasury internal_revenue_service washington d c rg ip phbaet por an tax_exempt_and_government_entities_division jute uniform issue list no krekreererererererrerrrerereerr errerrerrerre rerererrerrerrererer kakekeerrere eer er eere rerrerreererere attn krekakerekeekkeerkeekrrerrerrererere kreekrereeekrerereereerrererreererer legend church me ke kkrkrerererkererererrerrrrrrrer rrererereeeerereruerererereekrr err errerereererer governing body organization krererekeeerererererrerr re rrererererererererrer krerererererrerereereerereererererreererere krekekererrereererereererrererererereererer pian rherkkerrer eere er ere ree errerere rrr ere ree ere ere kekkeeererererrererereer eer err eerie ree ree ere er rie ere rrereerererrererr hrereereerererer city state keekekrrerereerererererer me rrerkrkrekreeerererrrererer ladies and gentlemen this is in response to a letter dated date as supplemented by additional correspondence dated january september october and date and january may and date in which your authorized representative requested a private_letter_ruling on your behalf with respect to an arrangement described in sec_403 of the internal_revenue_code code the following facts and representations have been submitted on your behalf the church is a congregationally-based denomination with governing offices located in the city and state named above each congregation is an autonomous local unit and is entitled to send a delegation to participate in the church's governing body also named above each delegation to the governing body consists of congregation members including ordained ministers pastors and lay representatives by letters dated date and date the internal_revenue_service determined that the church is an organization described in code sec_501 that is exempt from tax under sec_501 by virtue of the same determination letters church agencies institutions and congregations listed in the church's official directory also are exempt you also represent that the church is a convention or association of churches within the meaning of code sec_3121 beginning in the church established the plan a retirement program for the benefit of clerical employees and their beneficiaries and for certain lay employees and their beneficiaries the plan is administered by the organization a general agency of the church whose mission is to provide retirement and benefit programs to church clergy missionaries lay employees and their families the plan as referred to in this ruling includes proposed amendments submitted as of the date this ruling is issued in fulfilling its mission the organization is responsible for the administration of the plan for the benefit of its own employees as well as for church ministers missionaries and lay workers of each congregation the organization is governed by ten trustees selected by the church's governing body the organization's articles of incorporation provide that its acts shall at all times be subject_to the general supervision and control of the church and that its acts shall at all times be consistent with the general aims and purposes of the church the organization is exempt from tax under code sec_501 pursuant to the church's group exemption letters the plan's trustees as well as elected or appointed members of other church agencies and auxiliaries also serve as representatives to the church's governing body in article il the plan provides that five classes of individuals either employed by or otherwise receiving compensation from the church including income earned from self- employment in the performance of a church ministry are eligible to participate in the plan those individuals include a ordained ministers of the church b unordained ministers rendering service to the church c commissioned home or foreign mission- aries d lay workers rendering service to the church and e subject_to the approval of the organization an ordained or licensed minister of the church described in code sec_414 who is serving in the exercise of his or her ministry once an individual becomes a plan participant he or she remains a plan member until all accrued_benefits have been distributed plan dollar_figure provides that separate_accounting is maintained for each member in the commingled assets of the plan plan dollar_figure provides that members are fully vested in their accounts at all times the plan refers to five types of contributions that may be made on a plan member's behalf articles ill and xiv of the plan provide that each member may make pre-tax elective_deferrals but only pursuant to a written salary reduction agreement these deferrals are subject_to the applicable limits on such plan contributions as established under code sec_402 sec_414 and sec_415 paragraph dollar_figure of the plan provides that elective_deferrals apply only to compensation of the participant that becomes currently available after the written_agreement is in effect article iv states that each church congregation is encouraged to contribute in its discretion an amount up to percent of a member's salary article v provides that a congregation may make plan contributions on behalf of an individual performing missionary work in a foreign_country article v further provides that a member may make after-tax voluntary contributions to the plan subject_to requirements for separate_accounting for such voluntary contributions sectionsdollar_figure and dollar_figure of article xiv provide for the receipt of funds by the plan through various types of rollovers or plan-to-plan transfers from eligible retirement plans or other tax-sheltered annuity code sec_403 programs respectively section b of the plan further provides that as required by code sec_415 the sum of all contributions under the provisions described above not including any additional elective contributions described in code sec_414 or contributions described in above may not exceed the limitation on annual_additions found in code sec_415 or the lesser_of dollar_figure or of the member's includible_compensation as defined in code sec_403 article vii of the plan provides that plan retirement distributions may begin after an employee has attained age or has years_of_service with the church in addition the plan provides for distribution of a member's assets in the event of his or her death disability or in the event a member experiences an immediate and heavy financial need section dollar_figure of the plan as amended further provides that no member may withdraw amounts contributed pursuant to a before-tax elective_deferral unless the member has attained age severed employment died or become disabled or in the case of hardship as provided under the plan married members receive retirement distributions in the form of a joint_and_survivor_annuity or joint_and_survivor_annuity with years certain any other benefit form requires the prior consent of the nonmember spouse pursuant to plan a member's account balance becomes payable beginning no later than april following the later of the calendar_year in which the member retires or attains age 70’ date will be subject_to the minimum distribution_requirements of the final income_tax regulations under code sec_401 that were issued on date under plan as amended distributions made after section b of the plan provides for the optional direct_rollover of an eligible_rollover_distribution to another eligible_retirement_plan as of date an eligible_rollover_distribution is any distribution of all or any portion of the balance_to_the_credit of a distributee except that such distributions do not include any distribution that is one of a series of substantially_equal_periodic_payments made not less frequently than annually for the life or life expectancy of the distributee or the joint lives or life expectancies of the distributee and the distributee’s designated_beneficiary or for a period of ten years or more any distribution that is required under code sec_401 any hardship_distribution and any other distribution that is not an eligible_rollover_distribution under applicable law based on the forgoing facts and representations you request the following rulings plan the meaning of code sec_403 constitutes a retirement income program within the amounts contributed on behalf of a participant to a participant's account under the plan including a participant's elective_deferrals will be excluded from the gross_income of the participant for the taxable_year in which contributed or deferred to the extent that such amounts do not exceed the limitations code sec_402 sec_415 and sec_414 for that year and for taxable years beginning prior to date do not exceed the participant's exclusion_allowance as defined in code sec_403 as in effect before the enactment of the economic_growth_and_tax_relief_reconciliation_act_of_2001 for that year - code sec_403 as amended by the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and generally applicable for years beginning after decem- ber provides in pertinent part that amounts contributed by an employer to purchase an annuity_contract for an employee or for a minister described in code sec_414 are excludable from the gross_income of the employee or minister in the year contributed provided the employee or minister performs services for an organization which is exempt from tax under code sec_501 as an organization described in sec_501 the annuity_contract is not subject_to sec_403 the employee's rights under the contract are nonforfeitable except for failure to pay future premiums except in the case of contract purchased by a church such contract meets the nondiscrimination requirements of code sec_403 and in the case of a contract purchased under a salary reduction agreement the contract meets the requirements of code sec_401 for years prior to code sec_403 provided that amounts contributed by an employer to purchase an annuity_contract for a plan participant are excludable from the gross_income of that participant to the extent of the applicable_exclusion allowance as defined under code sec_403 as then in effect - code sec_403 provides further that amounts actually distributed under an annuity_contract is taxable to the recipient in the year distributed as provided in code sec_72 code sec_403 provides that a retirement_income_account provided by a church shall be treated as an annuity_contract described in sec_403 and amounts paid_by an employer described in paragraph a to such an account shall be treated as amounts contributed by the employer for an annuity_contract for the employee on whose behalf such account is maintained the term retirement_income_account for purposes of this section means a defined contribution program established or maintained by a church a convention or association of churches including an organization described in code sec_414 to provide benefits under sec_403 for an employee described in thereunder or his beneficiaries code sec_401 generally provides that a_trust is not qualified under sec_401 unless it limits elective_deferrals to the amount of the limitation in effect under sec_402 code sec_402 provides generally that the elective_deferrals of any individual for taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure this amount is increased by dollar_figure per year for each year through code sec_414 generally provides for special catch-up additional elective_deferrals for eligible participants age or over code sec_414 limits the amount of such additional deferrals to an amount greater than the lesser_of i the applicable_dollar_amount or ii the excess if any of the participant's_compensation over any other elective_deferrals of the participant for such year the applicable_dollar_amount is dollar_figure in calendar_year that amount increases by dollar_figure per year for five years until the applicable_dollar_amount is dollar_figure per year in year and thereafter code sec_403 requires that arrangements pursuant to code sec_403 must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date requires that for distributions made after date the requirements of sec_401 regarding direct rollovers are met in addition this section code sec_401 generally provides that benefits commence by april of the calendar_year following the later of the calendar_year in which the employee attains or the calendar_year in which the employee retires and specifies required_minimum_distribution rules for the payment of benefits from retirement plans code sec_403 provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age severs employment dies becomes disabled within the meaning of sec_72 or in the case of hardship such a contract may not provide for the distribution of any income attributable to such contributions in the case of hardship code sec_402 provides that the term elective_deferrals includes in part with respect to any taxable_year any employer_contribution to purchase an annuity_contract under code sec_403 under a salary reduction agreement code sec_414 provides in pertinent part that if any contribution is made by and employer or an employee under an individual_account_plan and such a contribution is required by reason of the employee's rights under chapter of title of the united_states_code resulting from qualified_military_service then the contribution is not subject_to any otherwise applicable limitation under sec_403 sec_415 sec_402 or sec_414 code sec_415 limits annual_additions to a participant's account to the lesser_of dollar_figure or percent of the participant's_compensation code sec_415 c e provides that for purposes of j in the case of an annuity_contract described in sec_403 the term participant's_compensation means the participant's includible_compensation determined under sec_403 code sec_403 generally defines includible_compensation to mean the amount of compensation received from an employer described in code sec_403 that is includible in gross_income for the most recent one-year period_of_service part iv d of the general explanation of the tax equity and fiscal responsibility act of the act contains in pertinent part the following information regarding investments made by or on behalf of participants for whom contributions are made into a retirement_income_account as described in code sec_403 under the act the act also provides that generally the tax rules relating to tax-sheltered contracts apply to retirement income accounts provided by a church for its employees a retirement_income_account means a a defined_contribution_plan sec_414 and which is program which is established or maintained by a church to provide retirement benefits for its employees under the church maintained retirement_income_account differs from a tax-sheltered annuity only in that the account is not maintained by an insurance_company tax-sheltered annuity thus rules a the assets of a church-maintained retirement_income_account for the benefit of an employee or a common_trust_fund made up of such accounts however that part of the common fund which equitably belongs to any account must be separately his beneficiaries may be commingled in accounted for ie it must be possible at ail times to determine the account's interest in the fund and cannot be used for or diverted to any purposes other than the exclusive benefit of such employee and beneficiaries provided these requirements are met the assets of a retirement_income_account also may be commingled with the assets of a tax-qualified plan without adversely affecting the status of the account or the qualification of the plan in this case you represent that plan funds are commingled however it is also represented that the funds of each participant are separately accounted for you further represent that the church is an organization described in code sec_501 and that it has established the plan for the benefit of its employees and certain other individuals rendering service to the church or to one of its individual congregations all contributions and the earnings thereon are fully vested at all times and the plan does not meet the requirements of an annuity_contract under code sec_403 the plan also satisfies the requirements of code sec_403 that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age severance_from_employment death disability or hardship in addition the plan satisfies code sec_403 requirements and limits contributions in accordance with the plan imposes all the requirements of code sec_401 relating to commencement of plan distributions after retirement and the minimum required amounts of such distributions sec_402 sec_415 and sec_414 finally - accordingly we rule that the plan constitutes a retirement income program within the meaning of code sec_403 a to of on behalf participant contributed amounts a participant's account under the plan including a participant's elective_deferrals will be excluded from the gross_income of the participant for the taxable_year in which contributed or deferred to the extent that such amounts do not exceed the limitations code sec_402 sec_415 and sec_414 for that year and for taxable years beginning prior to date do not exceed the participant's exclusion_allowance as defined in code sec_403 as in effect before the enactment of egtrra for that year this ruling is limited to the form of the plan as amended including amendments proposed as of the date of this ruling and contingent on their timely adoption this ruling does not extend to any operational violations of sec_403 by the plan now or in the future this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions regarding this ruling should be addressed to ire riker re r ree erirtraer rr e krekrerkekrererrer hiker kirk riki at sincerely donzel littlejohn acting manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative
